In an action to recover damages for personal injuries, etc., the plaintiff Thomas Seaman appeals from an order of the Supreme *516Court, Nassau County (Feinman, J.), dated May 7, 2007, which granted the defendants’ motion for summary judgment dismissing the Labor Law § 240 (1) cause of action and denied his cross motion for summary judgment on the issue of liability on his causes of action alleging violations of Labor Law § 240 (1) and § 241 (6).
Ordered that the order is affirmed, with costs.
The Supreme Court correctly concluded that the defendants were entitled to summary judgment dismissing the cause of action alleging a violation of Labor Law § 240 (1). “The contemplated hazards [of Labor Law § 240 (1)] are those related to the effects of gravity where protective devices are called for either because of a difference between the elevation level of the required work and a lower level or a difference between the elevation level where the worker is positioned and the higher level of the materials or load being hoisted or secured” (Rocovich v Consolidated Edison Co., 78 NY2d 509, 514 [1991]). The defendants established that the appellant’s injury did not result from the type of elevation-related hazard contemplated by Labor Law § 240 (1) and, in response, the appellant failed to raise a triable issue of fact (see Smith v New York State Elec. & Gas Corp., 82 NY2d 781, 783 [1993]; Biafora v City of New York, 27 AD3d 506 [2006]).
The Supreme Court was also correct in denying that branch of the appellant’s motion which was for summary judgment on the issue of liability on the cause of action alleging a violation of Labor Law § 241 (6). In order to establish liability under Labor Law § 241 (6), a plaintiff must demonstrate that the defendant’s violation of a specific rule or regulation was a proximate cause of the accident (see Mercado v TPT Brooklyn Assoc., LLC, 38 AD3d 732, 733 [2007]). Moreover, where such a violation is established, it does not conclusively establish a defendant’s liability as a matter of law, but constitutes some evidence of negligence and “thereby reserve[s], for resolution by a jury, the issue of whether the equipment, operation or conduct at the worksite was reasonable and adequate under the particular circumstances” (Rizzuto v L.A. Wenger Contr. Co., 91 NY2d 343, 351 [1998]; see Long v Forest-Fehlhaber, 55 NY2d 154, 160 [1982]; Daniels v Potsdam Cent. School Dist., 256 AD2d 897, 898 [1998]). Here, the appellant failed to establish his prima facie entitlement to judgment as a matter of law and, thus, that branch of his motion which was for summary judgment on the issue of liability on the Labor Law § 241 (6) cause of action was correctly denied regardless of the sufficiency of the opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]).
*517We decline the defendants’ request that we search the record and award them summary judgment dismissing the cause of action alleging a violation of Labor Law § 241 (6). Ritter, J.E, Florio, Miller and Garni, JJ., concur.